Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
2.            This Office Action is responsive to the Amendment filed on 04/01/2021.  Claims 21,23-35,37-39 and 47-53 of which claims 21 and 47 are independent, were pending in this application and have been considered below.
3.   Claims 31,33, 38, 39 and 41-45 objected because of informalities are withdrawn in view of  amendments.     
4.	Claims 27,29-30, 32, 33, 34, 35-37,39, 40 and 41-45  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of  amendments.
5.	claims 21, 24, 26 and 28-34 on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 3, 5, 6,7, 8 and 9 of U.S. Patent No. 10,523,268B2 in view of Park et al (US 2014/0269597A1) are withdrawn in view of  amendments.

Response to Arguments
6.            Applicant’s arguments, see Remarks, filed 04/01/2021, with respect to the rejection of claim 21-24, 26 and 29 under 35 U.S.C. 103 as being unpatentable over Hollis (US20150146816A1)(see ids) in view of Park et al (US 2014/0269597A1) and further in view of Asada et al (US 6553535)(see ids) have been fully considered and are persuasive.  The rejection of claims has been withdrawn because of amendments.


Allowable Subject Matter
7.         Claims 21,23-35,37-39 and 47-53 are allowed.
8.         As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
9.         Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

10.         The following is a statement of reasons for allowance: 
Regarding claims 21 and 47, the prior art of record, specifically Hollis (US20150146816A1)(see ids) teaches in fig. 3, a method of reducing transmission power for an encoded data stream ([0053], a communications system 300 that may be implemented using a Dl scheme, such as a data inversion-direct current scheme, in order to limit power consumption associated with the communications link 300. Dl may limit power consumption by reducing the probability of either "ones" or "zeros" appearing in transmitted data) comprising:
a receiver configured to receive (an encoder 304 )an incoming data stream (input data 302a-302n) having a first average transmit power for a plurality of incoming data bits([0053], The encoder 304 may invert the input data 302a-302n prior to transmittal when more than half of the data bits 302a-302n have an undesired value. The undesired value may be a value that causes greater current flow than other values)]
assigning a symbol scheme to the received data bits of the incoming data stream ([0062], a 4-PAM encoder 604 configured to implement Dl) according to ([0066], the frequency of occurrence of'I's or '0's in the secondary bit 702a and primary bit 702b of the input symbol 702); and
a transmitter configured to transmit an outgoing data stream according to the assigned symbol scheme ([0062], The encoder 604 receives a 2-bit symbol 602 that has a secondary bit 602a and a primary bit 602b and transmits a four-level output signal 606 through one connector of a parallel bus 614 to a receiver. In [0063], power consumption may be reduced and circuits simplified because the encoding indicator 608 can be transmitted as a 2-level signal. In [0067], The average power consumption of an 8-bit parallel bus can be reduced by over 21.1% for a 4-PAM signal when Dl is applied to the primary bit. When Dl is used with both the primary bit and the secondary bit in 2-bit data symbols, reduction in power consumption for the 8-bit parallel bus can be reduced by more than 29.1%.)
Park et al (US 2014/0269597A1) teaches Park et al discloses in fig. 9 and  [0280] transmitting device 10 and a receiving device 20 respectively include Radio Frequency (RF) units 13 and 23 for transmitting and receiving radio signals carrying information, data, signals, and/or messages, memories 12 and 22 for storing information related to communication in a wireless communication system, and  processors 11 and 21 connected operationally to the RF units 13 and 23 and the memories 12 and 22 and configured to control the memories 12 and 22  [0281] The memories 12 and 22 may store programs for processing and controlling the processors 11 and 21 and may temporarily storing input/output information. The memories 12 and 22 may be used as buffers. 
Asada et al (US 6553535)(see ids) teaches Asada et al discloses symbol encoding method and apparatus optimized for energy efficient transmission. In col.3, lines 57-62, on-off keying, data is encoded as either ones or zeros where a one represents a high bit which requires more energy than a low bit or zero during transmission as shown in FIG. 1A. In col. 3, lines 66-67 to col.4, lines 1 -2, a zero bit may be mapped to a higher energy signal for transmission than a one bit and therefore power consumption would be reduced by decreasing the number of zero bits.
In fig. 6, col.6, lines 25-46, the non-concatenated codewords are mapped to symbols with predetermined probabilities such that symbols of higher probability are mapped to codewords of lower energy consumption levels as explained above (step 600). Once the codewords are set concatenation of the codewords may occur. For example the code words 001 and 010 would be directly concatenated into 001010. If the probability of 001 was 0.4 and the probability of 010 was 0.3 then the concatenated probability would be 0.12 (step 610). Repeating this process for every pair of codewords yields a set of directly concatenated codewords along with the concatenated probabilities.
However, none of the prior arts cited alone or in combination provides the motivation to teach a symbol scheme processor configured to assign a symbol scheme, implementing a non-uniform number of bits per symbol, to at least a portion of the occurrence of as recited in claims  21 and 47.
Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HELENE E TAYONG whose telephone number is (571)270-1675.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shuwang Liu can be reached on 571-272-3036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 






/HELENE E TAYONG/Primary Examiner, Art Unit 2631                                                                                                                                                                                                        May 8, 2021